UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 MIMVI, INC. (Name of Issuer) FASHION NET, INC. (Former Name If Applicable) COMMON SHARES ($0.) (Title of Class of Securities) 60249A102 (CUSIP Number) RDA Equities, LP 5782 Caminito Empresa La Jolla, CA92037 (858) 729-0075 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 5, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.o The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Cusip No. 60249A102 1 NAMES OF REPORTING PERSONS: RDA Equities, LP I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): 27-1109050 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS): (a)o (b)o 3 SEC USE ONLY: 4 SOURCE OF FUNDS (SEE INSTRUCTIONS): WC – Working Capital (of reporting entity) 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e): o 6 CITIZENSHIP OR PLACE OF ORGANIZATION: California 7 SOLE VOTING POWER: 2,500,000 Common Shares and 2,500,000 Warrants NUMBER OF SHARES 8 SHARED VOTING POWER: BENEFICIALLY OWNED BY 0 EACH REPORTING 9 SOLE DISPOSITIVE POWER: PERSON WITH 2,500,000 Common Shares and 2,500,000 Warrants 10 SHARED DISPOSITIVE POWER: 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 2,500,000 Common Shares and 2,500,000 Warrants 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS): o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 15% (on a partially diluted basis) 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS): IV SCHEDULE 13D This Schedule 13D relates to the common stock, par value $0.001 per share (the “Common Stock”) of MIMVI, Inc., a Nevada Corporation (the “Issuer”).The principal executive office of the Issuer is located at 222 Columbus Ave, Suite 410, San Francisco, CA 94133 Item 2. Identity and Background. (a)-(c) and (f). This Schedule 13D is filed by RDA Equities, LP, with address at 5782 Caminito Empresa, La Jolla, CA 92037 (the “Reporting Party”).The Reporting Party is a limited partnership organized under the laws of California. (d) and (e).During the last five years, the partners of the Reporting Party have not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors), or (ii) a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violation of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 3. Source and Amount of Funds or Other Consideration. The stock was purchased using funds from the Reporting Party’s working capital for consideration in the amount of $2,100. Item 4. Purpose of Transaction. The purpose for the acquisition is solely for investment purposes. Except as set forth herein or as would occur upon completion of any of the actions discussed herein, including in any Exhibits hereto, the Reporting Party has no present plan or proposal that would relate to or result in any of the matters set forth below: (a) The acquisition by any person of additional securities of the issuer,or the disposition of securities of the issuer; (b) An extraordinary corporate transaction, such as a merger,reorganization or liquidation, involving the issuer or any of itssubsidiaries; (c) A sale or transfer of a material amount of assets of the issuer or anyof its subsidiaries; (d) Any change in the present board of directors or management of theissuer, including any plans or proposals to change the number or termof directors or to fill any existing vacancies on the board; (e) Any material change in the present capitalization or dividend policy ofthe issuer; (f) Any other material change in the issuer’s business or corporatestructure including but not limited to, if the issuer is a registeredclosed end investment company, any plans or proposals to make anychanges in its investment policy for which a vote is required bysection 13 of the Investment Company Act of 1940; (g) Changes in the issuer’s charter, bylaws or instruments correspondingthereto or other actions which may impede the acquisition of control ofthe issuer by any person; (h) Causing a class of securities of the issuer to be delisted from anational securities exchange or to cease to be authorized to be quotedin an inter-dealer quotation system of a registered national securitiesassociation; (i) A class of equity securities of the issuer becoming eligible fortermination of registration pursuant to Section 12(g) (4) of the Act; or (j) Any action similar to any of those enumerated above. Item 5. Interest in Securities of the Issuer. (a)The Reporting Party owns 2,450,000 common shares of MIMVI INC., beneficially owns 50,000 common shares of MIMVI, INC.,and warrants to purchase an additional 2,500,000 common shares of MIMVI, INC.The holdings represent an approximate 8% interest, on an undiluted basis, and an approximate 16% interest, on a partially diluted basis, assuming the exercise of the warrants. (b)The Reporting Party has the sole power to vote and to dispose or direct the disposition of all of the shares of the Issuer's common stock held by the Reporting Party. (c)N/A (d)No other person is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of the shares of MIMVI, Inc. common stock. (e)N/A Item 6.Contracts, Arrangements, Understandings or Relationships with respect to securities of the Issuer N/A Item 7.Material to be Filed as Exhibits. N/A Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: July 28, 2010 RDA Equities, LP By: /s/ Ralph Amato Name: Ralph Amato Title: Director
